Title: From Thomas Jefferson to William Duane, 16 July 1802
From: Jefferson, Thomas
To: Duane, William


            
              Sir
              Washington July 16. 1802.
            
            I now inclose you catalogues of the books which are to be imported for Congress and which you desired to have placed under your procurement. I have written to mr Short at Paris and mr Erving at London to superintend the purchase in order that the books & their prices may be such as they approve, and I have inclosed them copies of the catalogues; so that your correspondent will have to obtain their approbation in all his proceedings & from them he will recieve his pay, the Secretary of the treasury having ordered money into their hands for the purpose. I inclose you an extract from the letters to them, which will enable you to give proper instructions to your correspondent, & will supply to yourself all further information necessary. to the foot of the catalogues I have subjoined a note which being presented to those gentlemen will authorise their proceeding, and together with my letter to them will serve as duplicates to each other. I have earnestly to recommend dispatch in this transaction, as too much of the season has already slipped away, and it is desireable that the books should be recieved before the meeting of Congress or as soon after as possible. Accept my respects & best wishes.
            
              Th: Jefferson
            
           